        Case 1:18-cr-00258-BLW Document 374 Filed 02/27/20 Page 1 of 4




Jeffrey Brownson
Idaho State Bar No. 7474
LAW OFFICE OF JEFFREY BROWNSON
223 North 6th Street, Suite 215
Boise, Idaho 83702
(208) 342-5800
(208) 437-8041 (fax)
jb@jeffreybrownsonlaw.com

Attorney for Gennady Babitchenko

                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,

               Plaintiff,                         CASE NO. CR-18-00258-BLW

 vs.
                                                  DEFENDANT GENNADY
 PAVEL BABICHENKO,                                BABITCHENKO’S MOTION TO
 GENNADY BABITCHENKO,                             DISMISS
 PIOTR BABICHENKO,
 TIMOFEY BABICHENKO,                              (MISCONDUCT BEFORE GRAND
 KRISTINA BABICHENKO,                             JURY)
 NATALYA BABICHENKO,
 DAVID BIBIKOV,
 ANNA IYERUSALIMENTS,
 MIKHAIL IYERUSALIMETS,
 ARTUR PUPKO,

               Defendants.




       Defendant Gennady Babitchenko, through his attorney, respectfully moves this Court to

dismiss the Superseding Indictment on the grounds the Government engaged in misconduct

before the grand jury which impermissibly infringed upon the grand jury’s ability to exercise


  1 • DEFENDANT GENNADY BABITCHENKO’S MOTION TO DISMISS
  (MISCONDUCT BEFORE GRAND JURY)
         Case 1:18-cr-00258-BLW Document 374 Filed 02/27/20 Page 2 of 4




independent judgment and biased the grand jury against Mr. Babitchenko. This motion is made

pursuant to Mr. Babitchenko’s right to due process under the fifth amendment and this Court’s

inherent supervisory powers.

       This motion is supported by a memorandum contemporaneously filed under seal pursuant

to Rule 6(e)(2)(B) of the Federal Rules of Criminal Procedure governing the secrecy of grand jury

proceedings.

       DATED this 27th day of February 2020.

                                                    /s/ Jeffrey Brownson




  2 • DEFENDANT GENNADY BABITCHENKO’S MOTION TO DISMISS
  (MISCONDUCT BEFORE GRAND JURY)
         Case 1:18-cr-00258-BLW Document 374 Filed 02/27/20 Page 3 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of February 2020, I filed the foregoing electronically
through the CM/ECF system, which caused the parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

       Katherine L. Horwitz
       Assistant United States Attorney
       Office of the United States Attorney
       1290 West Myrtle Street, Suite 500
       Boise, ID 83702
       Kate.Horwitz@usdoj.gov

       Christian S. Nafzger
       Assistant United States Attorney
       Office of the United States Attorney
       1290 West Myrtle Street, Suite 500
       Boise, ID 83702
       Christian.Nafzger@usdoj.gov

       Tim Flowers
       U.S. Department of Justice
       Criminal Division
       1301 New York Ave. NW, Suite 600
       Washington, D.C. 20530
       Timothy.Flowers2@usdoj.gov

       John DeFranco
       1031 E. Park Blvd.
       Boise, ID 83712
       jcd@greyhawklaw.com
       Attorney for Pavel Babichenko

       Paul E. Riggins
       380 South 4th Street, Ste. 104
       Boise, ID 83702
       rigginslaw@gmail.com
       Attorney for Piotr Babichenko

       Rob S. Lewis
       913 W. River Street, Ste. 430
       Boise, ID 83702
       office@roblewislaw.com
       Attorney for Timofey Babichenko

  3 • DEFENDANT GENNADY BABITCHENKO’S MOTION TO DISMISS
  (MISCONDUCT BEFORE GRAND JURY)
    Case 1:18-cr-00258-BLW Document 374 Filed 02/27/20 Page 4 of 4




   Greg S. Silvey
   P.O. Box 5501
   Boise, ID 83705
   greg@idahoappeals.com
   Attorney for Kristina Babichenko

   J.D. Merris
   913 W. River Street, Ste. 420
   Boise, ID 83702
   jmerris@earthlink.net
   Attorney for Natalya Babichenko

   Robyn A. Fyffe
   P.O. Box 5681
   Boise, ID 83705
   robyn@fyffelaw.com
   Attorney for David Bibikov

   S. Richard Rubin
   Melissa Winberg
   702 W. Idaho Street, Ste. 1000
   Boise, ID 83702
   dick_rubin@fd.org
   melissa_winberg@fd.org
   Attorneys for Anna Iyerusalimets

   Ellen Nichole Smith
   P.O. Box 140857
   Garden City, ID 83714
   ellen@smithhorras.com
   Attorney for Mikhail Iyerusalimets

   Thomas B. Dominick
   500 W. Bannock Street
   Boise, Idaho 83702
   tom@dominicklawoffices.com
   Attorney for Artur Pupko

                                        /s/ Jeffrey Brownson




4 • DEFENDANT GENNADY BABITCHENKO’S MOTION TO DISMISS
(MISCONDUCT BEFORE GRAND JURY)
